1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     ROGER STEWART,                                           Case No. 3:19-cv-00022-RCJ-WGC
4                                              Plaintiff                      ORDER
5            v.
6     RENEE BAKER et al.,
7                                          Defendants
8
9    I.     DISCUSSION

10          On January 16, 2019, Plaintiff, a prisoner in the custody of the Nevada Department

11   of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 but

12   did not submit an application to proceed in forma pauperis or pay the full filing fee for a

13   civil action. (ECF Nos. 1-1, 1-2). On January 17, 2019, this Court issued an order

14   directing Plaintiff to file a fully complete application to proceed in forma pauperis or pay

15   the full filing fee within 30 days from the date of that order. (ECF No. 3). Plaintiff

16   subsequently filed an application to proceed in forma pauperis but did not file a properly

17   executed financial certificate or an inmate account statement. As such, this application

18   is incomplete.

19          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

20   application to proceed in forma pauperis and attach both an inmate account statement

21   for the past six months and a properly executed financial certificate. The Court will retain

22   Plaintiff’s civil rights complaint (ECF Nos. 1-1, 1-2), but will not file it until the matter of the

23   payment of the filing fee is resolved. Plaintiff will be granted one final opportunity to cure

24   the deficiencies of his application to proceed in forma pauperis by filing a properly

25   executed financial certificate and an inmate account statement, or in the alternative, pay

26   the full filing fee for this action. If Plaintiff fails to file a properly executed financial

27   certificate and an inmate account statement, the Court will dismiss the case in its entirety,

28   without prejudice, to file a new case when Plaintiff is able to acquire the necessary
1    documents to file a complete application to proceed in forma pauperis.
2           The Court also denies Plaintiff’s request for U.S. Marshal service (ECF No. 5) as
3    premature. The Court will issue an order regarding service when it is procedurally
4    applicable to do so.
5    II.    CONCLUSION
6           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
7    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
8    as the document entitled information and instructions for filing an in forma pauperis
9    application.
10          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
11   Plaintiff will either: (1) file a properly executed financial certificate and inmate account
12   statement in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a
13   civil action (which includes the $350 filing fee and the $50 administrative fee).
14          IT IS FURTHER ORDERED that, if Plaintiff fails to timely file a properly executed
15   financial certificate and an inmate account statement, the Court will dismiss the case,
16   without prejudice, for Plaintiff to file a new case when he is able to acquire the necessary
17   documents to file a complete application to proceed in forma pauperis.
18          IT IS FURTHER ORDERED that the motion requesting U.S. Marshal service (ECF
19   No. 5) is denied as premature.
20
21          DATED: January 22, 2019.
22
23                                             UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28



                                                 -2-
